DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-14
Withdrawn claims: 				1-10
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	11-14
Currently rejected claims:			11-14
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-14) in the reply filed on 05/17/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 11 is objected to because “36C and 40C” should read as “36°C and 40°C”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said cannabinoid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said cannabinoid".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (US 2020/0383349).
Regarding claim 11, Wan teaches a method of making a food product (corresponding to highly-caffeinated cocoa-based composition [0035]) comprising the acts of: (a) refining chocolate in a temperature controlled container (corresponding to the cacao butter and cocoa powder were mixed and heated [0129]-[0130] which implies that these ingredients are in a container with the ability to increase the temperature of the mixture); (b) combining allulose sugar with said chocolate (corresponding to psicose [0130]); and (c) combining CBD with said chocolate (corresponding to hemp and cannabidiol [0030]), wherein the chocolate was heated to a temperature of 110°C [0130], which means that the temperature during the making of the product was between 36-40°C for an amount of time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2020/0383349) as applied to claim 11 above, in view of Bake Deco (“Flexible Chocolate Mold: Disc w/Wavy Flutes”, 2013, Bake Deco, https://web.archive.org/web/20130310183055/http://www.bakedeco.com/detail.asp?id=22755).
Regarding claim 12, Wan teaches the invention as disclosed above in claim 11, including the food product is a chocolate bar [0118] that is formed by placing the chocolate mixture into molds to cool [0119].  Wan does not teach that the chocolate bar is less than about 2 millimeters thick.
However, Bake Deco discloses a mold for forming chocolates (corresponding to flexible chocolate mold in Title) wherein the width of the chocolate product is 2 mm (corresponding to smaller disc is 2 mm high under “Features”), which falls within the claimed thickness range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Wan by using a mold having a thickness of 2 mm as taught by Bake Deco.  Since Wan teaches that the final chocolate product is formed by placing the chocolate mixture into a mold to cool [0119], but does not specify a size for the mold, a skilled practitioner would have been motivated to consult an additional reference such as Bake Deco in order to determine a suitable mold for forming the chocolate product, thereby rendering the claim obvious.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2020/0383349) as applied to claim 11 above, in view of Melt (“CBD The Green Goddess & Dark Chocolate – the taste of earthly paradise”, May 2019, Melt London¸ https://meltchocolates.com/cbd-the-green-goddess-dark-chocolatethe-taste-of-earthly-paradise/).
Regarding claim 13, Wan teaches the invention as disclosed above in claim 11, including the food product is dark chocolate [0118] comprising CBD [0030].  Wan does not teach the cannabinoid is CBD oil.
However, Melt discloses a dark chocolate bar infused with CBD oil (page 1, paragraph 1) which allows the CBD to be consumed in an easily digestible form (page 1, paragraph 2).
It would have been obvious for a person of ordinary skill to have modified the method of Wan to include CBD oil in the chocolate as taught by Melt.  Since Wan teaches that the food product is a dark chocolate [0118] comprising CBD [0030], but does not disclose a suitable form of CBD to use in the chocolate, a skilled practitioner would have been motivated to consult an additional reference such as Melt in order to determine a suitable form of CBD to use in dark chocolate, thereby rendering the claimed CBD oil obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2020/0383349) in view of Bake Deco (“Flexible Chocolate Mold: Disc w/Wavy Flutes”, 2013, Bake Deco, https://web.archive.org/web/20130310183055/http://www.bakedeco.com/detail.asp?id=22755), as applied to claim 12 above, and further in view of Melt (“CBD The Green Goddess & Dark Chocolate – the taste of earthly paradise”, May 2019, Melt London¸ https://meltchocolates.com/cbd-the-green-goddess-dark-chocolatethe-taste-of-earthly-paradise/).
Regarding claim 14, Wan teaches the invention as disclosed above in claim 12, including the food product is dark chocolate [0118] comprising CBD [0030].  Wan does not teach the cannabinoid is CBD oil.
However, Melt discloses a dark chocolate bar infused with CBD oil (page 1, paragraph 1) which allows the CBD to be consumed in an easily digestible form (page 1, paragraph 2).
It would have been obvious for a person of ordinary skill to have modified the method of Wan to include CBD oil in the chocolate as taught by Melt.  Since Wan teaches that the food product is a dark chocolate [0118] comprising CBD [0030], but does not disclose a suitable form of CBD to use in the chocolate, a skilled practitioner would have been motivated to consult an additional reference such as Melt in order to determine a suitable form of CBD to use in dark chocolate, thereby rendering the claimed CBD oil obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791